DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 28, 2019.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sameer Gokhale on March 5, 2021.
The application has been amended as follows: 
In claim 13, line 2, please change the text “transferring, without overlapping, the 
electric power” to – transferring, during a predetermined transfer duration, without overlapping, the electric power --.
REASONS FOR ALLOWANCE
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed because none of the prior art of record discloses or 
suggests a method for transferring, during a predetermined transfer duration, an electric power supply of an electric distribution line from a first source to a second source, 
	Claims 13-16 are allowed because none of the prior art of record discloses or suggests a source inverter intended to command at least one first switch and one second switch for transferring, during a predetermined transfer duration, without overlapping, the electric power supply of a power distribution line from a first source to a second source, as recited in claim 13, in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, page 9, filed January 11, 2021, with respect to the objections to the drawings and claim 13, and the rejections of claims 1-16 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The objections and rejections of claims 1-16 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL KAPLAN whose telephone number is (571)272-8587.  The examiner can normally be reached on 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.